204 F.2d 733
JAMESv.UNITED STATES.
No. 11504.
United States Court of Appeals District of Columbia Circuit.
Submitted March 27, 1953.
Decided May 21, 1953.

Messrs. Kenneth D. Wood and James K. Hughes, Washington, D. C., submitted on the brief for appellant.
Messrs. Charles M. Irelan, U. S. Atty., Washington, D. C., at the time the case was submitted, Thomas A. Flannery, William R. Glendon, William J. Peck and Samuel J. L'Hommedieu, Jr., Asst. U. S. Attys., Washington, D. C., submitted on the brief for appellee. Mr. Joseph M. Howard, Asst. U. S. Atty., Washington, D. C., at the time record was filed, and Mr. William E. Kirk, Jr., Asst. U. S. Atty., Washington, D. C., at the time brief was filed, also entered appearances for appellee.
Before EDGERTON, CLARK and FAHY, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of entering a store with intent to steal, and of maliciously destroying property. His principle contentions are (1) that the officers who arrested him without a warrant had no probable cause to believe he had committed a felony, and therefore the evidence taken from him was illegally seized and should have been suppressed; and (2) the evidence presented at the trial was insufficient to convict. We find no error.


2
Affirmed.